DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, 10, 12, 13, 15, 21, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0139524 A1) in view of Mandal (US 2017/0324015 A1).
	Regarding claims 1 and 2, Kim discloses a circuit comprising (see Fig. 1, 2, 4, 5, 6C, 7A-7C): 
	a thermoelectric structure (see Figs. 5A and 5B, analogous type structure shown in other figures above):
	a p-type region (12p) positioned on a front side of a substrate (20) and aligned with a heat source (32/42, chips inherently produce heat, [0095]) across a plane corresponding to the front side of the substrate (20);
	a n-type region (12n) positioned on a front side of a substrate (20) positioned on the front side of a substrate (20) and aligned with the heat source (32/42, chips inherently produce heat, [0095]) across the plane corresponding to the front side of the substrate (20);
	a wire (14 [0085]) positioned on the front side of the substrate (20) configured to electrically couple the p-type region and the n-type region;
	a first via (24, connected to p-type) configured to thermally couple the p-type region to a first power structure (29) of the substrate;
	a second via (24, connected to n-type) configure to thermally couple to the n-type region to a second power structure (29) on the back side of the substrate.
	Kim further discloses that the metal vias can be used to supply voltages ([0085]).
Mandal discloses that a power supply (energy device note 41 and 42 can be a single device, see Fig. 5) can be used to supply a voltage to the first and second power structures so that the thermoelectric device can provide a cooling function ([0024][0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim by having an energy source configured to apply a voltage to the first and second power structures as disclosed by Mandal so that the device can cool the circuit.
	Regarding claims 10, 12, and 13, Kim discloses a circuit comprising (see Fig. 1, 2, 4, 5, 6C, 7A-7C): an array of thermoelectric structures (See Fig. 7A and 7B, 10a and 10b and Fig. 4A-4D [0089]-[0092] ) each thermoelectric structure comprising:
	a thermoelectric structure (see Figs. 5A and 5B, analogous type structure shown in other figures above):
	a p-type region (12p) positioned on a front side of a substrate (20) and aligned with a heat source (32/42, chips inherently produce heat, [0095]) across a plane corresponding to the front side of the substrate (20);
	a n-type region (12n) positioned on a front side of a substrate (20) positioned on the front side of a substrate (20) and aligned with the heat source (32/42, chips inherently produce heat, [0095]) across the plane corresponding to the front side of the substrate (20);
	a wire (14 [0085]) positioned on the front side of the substrate (20) configured to electrically couple the p-type region and the n-type region;
	a first via (24, connected to p-type) configured to thermally couple the p-type region to a first power structure (29) of the substrate;
	a second via (24, connected to n-type) configure to thermally couple to the n-type region to a second power structure (29) on the back side of the substrate.
	Kim further discloses that the metal vias can be used to supply voltages ([0085]).
Mandal discloses that a power supply (energy device note 41 and 42 can be a single device, see Fig. 5) can be used to supply a voltage to the first and second power structures so that the thermoelectric device can provide a cooling function ([0024][0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim by having an energy source configured to apply a voltage to the first and second power structures as disclosed by Mandal so that the device can cool the circuit.
Regarding claims 7 and 15, modified Kim discloses all of the claim limitations as set forth above.
	In addition, Kim discloses a heat sink (90) positioned on the back side of the substrate (20) and thermally coupled to first and second power structures (29) ([0100]).
Regarding claims 21, 22, 24, Kim discloses a circuit comprising (see Fig. 1, 2, 4, 5, 6C, 7A-7C): 
an array of thermoelectric structures (See Fig. 7A and 7B, 10a and 10b and Fig. 4A-4D [0089]-[0092] ) each thermoelectric structure comprising:
	a thermoelectric structure (see Figs. 5A and 5B, analogous type structure shown in other figures above):
	a p-type region (12p) positioned on a front side of a substrate (20) and aligned with a heat source (32/42, chips inherently produce heat, [0095]) across a plane corresponding to the front side of the substrate (20);
	a n-type region (12n) positioned on a front side of a substrate (20) positioned on the front side of a substrate (20) and aligned with the heat source (32/42, chips inherently produce heat, [0095]) across the plane corresponding to the front side of the substrate (20);
	a wire (14 [0085]) positioned on the front side of the substrate (20) configured to electrically couple the p-type region and the n-type region;
	a first via (24, connected to p-type) configured to thermally couple the p-type region to a first power structure (29) of the substrate;
	a second via (24, connected to n-type) configure to thermally couple to the n-type region to a second power structure (29) on the back side of the substrate.
	Kim further discloses that the metal vias can be used to supply voltages ([0085]).
Mandal discloses that a power supply (energy device note 41 and 42 can be a single device, see Fig. 5) can be used to supply a voltage to the first and second power structures so that the thermoelectric device can provide a cooling function ([0024][0007]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim by having an energy source configured to apply a voltage to the first and second power structures as disclosed by Mandal so that the device can cool the circuit.
In addition, Kim discloses a heat sink (90) positioned on the back side of the substrate (20) and thermally coupled to first and second power structures (29) ([0100]).
Regarding claim 25, modified Kim discloses all of the claim limitations as set forth above.
In other embodiments, Kim discloses that additional vias (94 see Fig. 7B) can be installed in board (90 see Fig. 7B) and furthermore on the backside of metallized (24) vias you can have contact pads (29, see Fig. 7C).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the board (90) of modified Kim (See Fig. 5B) to further include metallized vias and further include additional contact pads to electrically connect the energy source to the additional pads so that it can ease installation and attachment on the energy source from the backside of the substrate.
Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0139524 A1) in view of Mandal (US 2017/0324015 A1) as applied to claims 1, 2, 7, 10, 12, 13, 15, 21, 22, 24 and 25 above and in further view of Smythe (US 2012/0174956 A1).
Regarding claims 11 and 23, modified Kim discloses all of the claim limitations as set forth above.
Kim discloses that the array of thermoelectric structures contain multiple rows of thermoelectric structures (See Fig. 4A and 4C).
Smythe discloses multiple rows of thermoelectric structure wherein the structures can form subcircuits and subcircuits can be interconnected in series/parallel combination to achieve optimal efficiency and be connected to a single power source (see [0091] and Fig. 5 [0044][0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of modified Kim by including multiple rows of thermoelectric structures in parallel as disclosed by Smythe and by having the energy device connected to the rows because Smythe discloses it is possible to do so to achieve optimal cooling.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726